Citation Nr: 0508603	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee injury with arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981, and from April 1981 to July 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The veteran, assisted by his representative, testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge at the RO in January 2005.


FINDINGS OF FACT

1.  Bilateral pes planus was assessed once during the 
veteran's second period of active service.

2.  There is no competent evidence of any currently 
manifested clinical disability associated with pes planus.

3.  Based upon medical opinion evidence of record, currently 
manifested pes planus is a congenital or developmental 
defect, with no evidence of superimposed disease or injury in 
service, and no indication of aggravation as a result of the 
veteran's service.

4.  Based upon the documentary record and hearing testimony, 
and considering the doctrine of resolving reasonable doubt in 
favor of the veteran, the service-connected left knee 
disability is shown to be manifested by degenerative 
arthritis with pain, limitation of flexion and extension, 
swelling, and pain on motion, with occasional flare-ups, 
productive of functional impairment and limitation of 
activities.  


CONCLUSIONS OF LAW

1.  The veteran does not have a current disability due to pes 
planus that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.306, 3.310 (2004).

2.  Giving the benefit of the doubt to the veteran, the 
criteria for an increased disability evaluation of 20 percent 
for his left knee disability have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In an August 2003 letter implementing VA's duty to notify and 
to assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
his claims and what the veteran's own responsibilities were 
in accord with the duty to assist.  The veteran was 
specifically advised to identify any other evidence or 
information in support of his claims.  In addition, the 
appellant was advised by virtue of a June 2001 rating 
decision and a detailed may 2003 statement of the case (SOC) 
and subsequent Supplemental Statements of the Case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law and what the evidence must show in order to substantiate 
the claims.  

The Board notes that, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (known as Pelegrini II, which replaced the opinion 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  The RO, however, 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of his claim in this decision of the Board.  
Rather, remanding this case again to the RO for further VCAA 
development would result only in additional delay, with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claims, 
and that VA examinations were conducted in conjunction with 
the claims.  Subsequent to the August 2003 duty-to-assist 
letter from the RO, additional evidence was provided in 
November 2003.  Thus, the Board finds that VA has done 
everything reasonably possible to assist the veteran, and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

Service medical records show that the veteran was 
hospitalized in April 1979 for treatment of a torn medial 
meniscus of the left knee.  A November 1987 medical board 
report shows that diagnoses of anterior cruciate ligament 
deficient, left knee; and degenerative arthritis of the 
medial compartment of the left knee, neither of which existed 
prior to service, were made.  An entry dated in April 1988 
documents the veteran's complaints of pain and instability.  
At that time, it was noted that the veteran had pes planus 
with pronation, right greater than left.  Diagnoses of ACL 
(anterior cruciate ligament) deficit of the knee, and right 
foot pain secondary to plantar fasciitis/pronation syndrome, 
were made.  A record dated in June 1988 reflects that the 
veteran complained of right foot pain; orthotics were 
recommended.  The July 1988 separation examination shows that 
clinical evaluation of the feet was normal.  Clinical 
evaluation of the lower extremities was abnormal, due to a 
positive drawer sign of the left knee.  

In an October 1988 rating action, the RO granted service 
connection for a left knee condition, for which a 10 percent 
evaluation was assigned.  

A VA examination report of September 1988 shows that the 
veteran did not complain of any foot problems.  Several 
diagnoses related to the left knee were made. 

A November 1990 VA examination report reflects that the 
veteran complained of pain in both feet, and notes that a 
diagnosis of flat feet had been made.  The feet were not 
examined at that time, and no diagnosis relating to the feet 
was made. 

The record contains a private medical statement of Dr. R. 
dated in January 1991.  The doctor stated that he had seen 
the veteran in December 1990, complaining of painful heels 
and arches bilaterally.  Examination revealed marked 
pronation bilaterally, left worse than right.  The doctor 
felt that the veteran most likely had a heel spur, with 
possible plantar fasciitis.  X-ray films taken later in 
December 1990 failed to reveal heel spurs.  The doctor opined 
that the veteran had excessive pronatory problems with 
plantar fasciitis and heel spur syndrome.  The doctor 
recommended orthotics.  

A VA examination was conducted in April 1993.  The veteran 
complained of left knee and foot problems.  X-ray films of 
each foot failed to show any evidence of fracture, 
dislocation, or other post-traumatic bone or joint space 
abnormality.  X-ray films of the left knee showed minimal 
degenerative joint disease.  Diagnoses of bilateral fasciitis 
of the arches, and status post arthrotomy of the left knee 
with degenerative joint disease and mild crepitus and laxity, 
were made.  

Service connection for bilateral plantar fasciitis was 
granted in an August 1993 rating decision.  

In August 2000, the veteran filed claims for conditions 
related to his feet and left knee.  

A VA examination of the feet was conducted in November 2000.  
The veteran complained of chronic foot pain, right greater 
than left.  It was noted that he wore a walking cradle and a 
right foot brace for the arch.  Physical examination revealed 
a mild degree of pes planus bilaterally.  There was also 
evidence of two callosities on the toes, and tenderness of 
the plantar arches.  Impressions of bilateral pes planus of a 
mild degree with resulting callosities was noted, with no 
shift of the weight-bearing line to the midline, with 
evidence of a 2 degree inverted gait; and bilateral plantar 
fasciitis, right greater than left, were made. 

In a December 2000 rating decision, the RO granted an 
increased evaluation of 10 percent for bilateral plantar 
fasciitis, and deferred adjudication of a claim of 
entitlement to service connection for bilateral pes planus.

A VA examination of the joints was conducted in February 
2001.  Examination of the feet revealed that they were only 
mildly flat; even in the full weight-bearing position there 
was only a "smidging" of arch on both sides.  The examiner 
observed that there was absolutely no varus or valgus 
deformity, and opined that the veteran's mild flat feet were 
of no clinical significance.  The examiner also questioned 
the diagnosis of plantar fasciitis, noting that this 
diagnosis required heel pain and posterior plantar 
tenderness, and noting that the veteran had neither on 
examination.  Examination of the left knee revealed range of 
motion from 0-90 degrees.  There was no laxity of the left 
knee.  The examiner opined that the veteran's pes planus was 
congenital, but noted that the matter was almost moot, as the 
condition was of no clinical significance anyway.  Diagnoses 
of bilateral flat feet, very mild and of no clinical 
significance; post-surgery of the left knee with degenerative 
osteoarthritis, and chronic foot pain of unknown cause, were 
made.  

In a June 2001 rating action, the RO denied service 
connection for pes planus and an evaluation in excess of 10 
percent for a left knee disability. 

VA medical records dated from 1999 to 2002 document 
complaints related to foot and left knee problems.  

Private medical records show that the veteran underwent 
surgery due to internal derangement of the left knee in 
August 2003.  The procedures performed included arthroscopy, 
chondroplasty, subtotal medial meniscectomy, and debridement 
of the ACL remnant.   

Another VA examination was conducted in April 2004.  It was 
noted that, post-surgery, the veteran was ambulating 
independently without the help of a cane or crutch.  It was 
noted that he had suffered an exacerbation of pain with 
excessive activity and bending.  Physical examination 
revealed some swelling.  Range of motion testing was from 5-
110 degrees.  Drawer sign was negative.  There was some 
grinding on range-of-motion testing.  McMurray's sign was 
negative.  A diagnosis of status post arthroscopic surgery 
for meniscus repair and chondroplasty of the left knee was 
made.  The examiner opined that the veteran was clearly at 
risk for flare-ups, but that it was not possible to predict 
the amount of dysfunction due to flare-ups.  

The veteran presented testimony at a hearing held before the 
undersigned Veterans Law Judge in January 2005.  The veteran 
noted symptoms of swelling in the knee, and indicated that he 
wore a knee brace.  He also reported having painful foot 
problems during service.

III.  Pertinent Law and Regulations

A.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered or disease contracted during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id. Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2003); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, supra, at 262.

B.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

IV.  Analysis

A.  Service Connection - Pes Planus

The Board will address two theories of entitlement in this 
case, direct service incurrence as well as aggravation of a 
pre-existing disability.

Pes planus was initially diagnosed as shown by the service 
medical records in April 1988, just a few months prior to the 
veteran's second discharge from service.  Post-service, pes 
planus was diagnosed upon VA examinations conducted in 2000 
and 2001.  However, in 2001, the condition was described as 
clinically insignificant, i.e., productive of no disability.  
In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

In this case, the post-service evidence contains no evidence 
of any currently manifested disability associated with pes 
planus.  Regardless of the theory of entitlement, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  In 
this case, the post-service symptomatology of the feet, such 
as pain, is already compensated by virtue of the grant of 
service connection for plantar fasciitis, currently assigned 
a 10 percent evaluation.  The Court has interpreted 38 
U.S.C.A. § 1155 as implicitly containing the concept that the 
Rating Schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology, as such a result would overcompensate the 
claimant for the actual impairment of earning capacity, and 
would constitute pyramiding of disabilities, which is 
precluded by 38 C.F.R. § 4.14.  Accordingly, inasmuch as 
there is no currently manifested clinical disability 
associated with the veteran's pes planus, the claim may be 
denied on this basis alone.  

In the alternative, a competent medical opinion of record 
indicates that the veteran's pes planus is a congenital 
condition.  Congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. § 3.303(c), 4.9 (2002).  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 
F.3d 56 (Fed. Cir. 1997), and cases cited therein.  See also 
VAOPGCPREC 82- 90.  The VA General Counsel has further noted 
that if, during service, superimposed disease or injury 
occurs, service connection may be warranted for the resultant 
disability.  Id.

In this case, there is no contrary medical opinion which 
establishes or even suggests that the veteran's pes planus is 
anything other than congenital.  In effect, the competent 
evidence suggests that pes planus (even though not reported 
on entrance examination) existed prior to the veteran's 
entrance into service.  Further exploring this theory, the 
service medical records fail to document that any 
superimposed disease or injury of the feet occurred in 
service.  

Regarding the question of aggravation of a pre-existing 
condition, essentially, the law as recently interpreted under 
Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 
3-2003 (July 16, 2003), mandates that, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
Department of Veterans Affairs (VA) must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  In light of the 2001 VA medical 
opinion, the Board will assume for purposes of applying this 
theory of potential entitlement (based upon aggravation of a 
pre-existing disability) that pes planus existed at and prior 
to entrance into service.  

Essentially, the evidence fails to contain any indication of 
aggravation of pes planus.  The service medical records fail 
to show any indication of a worsening of the pre-service pes 
planus condition.  Moreover, when the feet were recently 
examined in 2001, the examiner specifically indicated that 
there was no clinical disability.  Accordingly, there is no 
evidentiary basis for a finding of chronic aggravation of a 
pre-existing disability. 

The only affirmative evidence in this case consists of the 
representations of the veteran to the effect that he has a 
current disability associated with pes planus which is the 
result either the result of direct service incurrence or in-
service aggravation.  The Board certainly respects the 
veteran's right to offer this opinion, but he is not deemed 
competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. 
denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, there is 
not even any evidence of a current disability associated with 
pes planus.  

In short, the veteran has submitted no competent evidence to 
support his assertion that he has a current disability due to 
pes planus that is the result of direct service incurrence or 
in-service aggravation.  The Board finds that the probative 
weight of the negative evidence exceeds that of the positive.  
See Routen, Espiritu, supra. Therefore, the claim for service 
connection for pes planus must be denied.  Gilbert, 1 Vet. 
App. at 49.

B.  Increased Evaluation - Left Knee

The veteran's left knee disability is currently assigned a 10 
percent evaluation under Diagnostic Codes (DCs) 5257-5010.  
Arthritis is evaluated under 38 C.F.R. § 4.71a, DCs 5003, 
5010.  Pursuant to those criteria, arthritis, when 
established by X-ray evidence, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, if there is 
slight recurrent subluxation or lateral instability, a 10 
percent rating is warranted.  If there is moderate recurrent 
subluxation or lateral instability, a 20 percent rating is 
warranted.  If there is severe recurrent subluxation or 
lateral instability, a 30 percent rating is warranted.  

The evidence in this case reveals that, although the veteran 
has complained of feelings of instability, there is no 
clinical indication that the knee has never actually given 
way, or that he has fallen.  Moreover, as previously noted, 
there have been no clinical findings of left knee instability 
on evaluations conducted in 2001 and 2004 (both VA).  
Accordingly, a higher evaluation is not warranted under DC 
5257.

The Board has considered whether a higher evaluation is 
warranted under any other diagnostic code.  Under DC 5260, 
limitation of the leg on flexion to 15 degrees is evaluated 
as 30 percent disabling; 30 degrees is evaluated as 20 
percent disabling; 45 degrees is evaluated as 10 percent 
disabling; and 60 degrees is evaluated as 0 percent 
disabling.

Limitation of motion on extension to 45 degrees is evaluated 
as 50 percent disabling, 30 degrees is evaluated as 40 
percent disabling; 20 degrees is evaluated as 30 percent 
disabling; 15 degrees is evaluated as 20 percent disabling; 
10 degrees is evaluated as 10 percent disabling; and 5 
degrees is evaluated as 0 percent disabling.  38 C.F.R. § 
4.71a, DC 5261.

The most recent VA examination reports of 2001 and 2004 
document that the veteran had full extension or extension of 
5 degrees with respect to the left knee, but with flexion 
limited to 90-110 degrees.  Such impairment does not warrant 
the assignment of an evaluation in excess of 10 percent under 
either DC 5260 or DC 5261.  


The left knee disability may be evaluated under DC 5262, used 
for evaluating impairment of the tibia and fibula.  Under 
that code, a 40 percent rating is warranted for nonunion, 
with loose motion, requiring brace.  A 30 percent rating is 
warranted for malunion with marked knee or ankle disability.  
A 20 percent rating is warranted for malunion with moderate 
knee or ankle disability, and a 10 percent rating is 
warranted for malunion with slight knee or ankle disability.

The veteran does not have ankylosis of his knee, so 
application of DC 5256 would be inappropriate.  Nor does he 
have dislocated semilunar cartilage, removal of semilunar 
cartilage, or genu recurvatum; therefore, application of DCs 
5258, 5259, and 5263 would also not be in order.

The Court has held that diagnostic codes predicated on 
limitation of motion, such as DC 5260, do not prohibit 
consideration of a higher rating based on the functional loss 
due to pain on use or due to flare-ups under 38 C.F.R. §§ 
4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). The Board 
recognizes that the Court, in DeLuca, supra, held that where 
an evaluation is based on limitation of motion, the question 
of whether pain and functional loss are additionally 
disabling must be considered.  See also 38 C.F.R. §§ 4.10, 
4.40, 4.45.  Consideration of functional loss due to pain is 
not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As the 
veteran is not in receipt of the maximum schedular evaluation 
under applicable diagnostic codes, the factors of DeLuca are 
for potential application.  Moreover, VAOPGCPREC 9-2004 
(Sept. 17, 2004) permits us to evaluate any factors which may 
cause limitation of flexion and extension of the same joint.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.

The medical records show that the veteran has consistently 
complained of pain.  Several medical records and the January 
2005 hearing testimony, which the Board finds to have been 
credible, document that the veteran wears a knee brace for 
support.  The 2004 VA examination report documents swelling, 
pain, and grinding.  The 2004evaluation also indicates that 
the veteran's activities such as bending, and excessive 
activities resulted in exacerbations of pain.  The 2004 VA 
examiner also opined that the veteran was clearly at risk for 
flare-ups, but that it was not possible to predict the amount 
of dysfunction due to flare-ups.  The aforementioned findings 
are specifically the type of factors which must be considered 
for rating purposes under 38 C.F.R. §§ 4.10, 4.40, 4.45.  In 
essence, the medical evidence of record appears to 
demonstrate functional loss so as to warrant an increased 
evaluation based on 38 C.F.R. §§ 4.10, 4.40 and 4.45.  
Therefore, and considering the reasonable-doubt/benefit-of-
the-doubt doctrine, the Board finds that the provisions of 
those regulations provide a basis for a higher evaluation, to 
20 percent, for the veteran's left knee disability.  

In view of the foregoing, an increased evaluation of 20 
percent is granted, pursuant to consideration of 38 C.F.R. §§ 
4.10, 4.40 and 4.45.  As indicated herein, an evaluation in 
excess of 20 percent is not warranted at this time, inasmuch 
as the symptoms of the veteran's left knee disability are not 
shown to be of such severity as to fully warrant the 
schedular evaluation being granted at this time, other than 
by giving the benefit of the doubt to the veteran.  

ORDER

Entitlement to service connection for pes planus is denied.

Entitlement to a disability rating of 20 percent for a left 
knee disability is granted, subject to applicable criteria 
governing the payment of monetary benefits.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


